408 E. 10th St. Tenants' Assn. v Nespral (2014 NY Slip Op 08726)





408 E. 10th St. Tenants' Assn. v Nespral


2014 NY Slip Op 08726


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Gonzalez, P.J., Tom, Friedman, Acosta, Moskowitz, JJ.


13753 108910/10

[*1] 408 East 10th Street Tenants' Association, Plaintiff-Respondent,
vCharo Nespral, Defendant-Appellant, "John Doe," et al., Defendants.


Charo Nespral, appellant pro se.
Andrea Shapiro, PLLC, New York (Andrea Shapiro of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Cynthia Kern, J.), entered September 17, 2013, which granted plaintiff's motion for partial summary judgment, declared null and void, ab initio, a lease entered into by defendant Charo Nespral for an apartment in a building owned by the City of New York, and denied defendant's cross motion for summary judgment dismissing the complaint and declaring the lease effective, unanimously affirmed, without costs.
The motion court properly granted plaintiff tenant association's motion for summary judgment. Because the subject building is owned by the City of New, the New York City Department of Housing Preservation and Development's prior written approval was required for plaintiff to enter into the subject lease with defendant. As plaintiff concedes, written approval was never obtained. Thus, the lease is "invalid and unenforceable" (Parsa v State of New York, 64 NY2d 143, 147 [1984]; see 28 RCNY § 34-04[b]). The motion court properly declined to estop plaintiff from asserting the invalidity of the lease (see Advanced Refractory Tech. v Power Auth. of State of N.Y., 81 NY2d 670, 677-678 [1993]; Taylor v New York State Div. of Hous. & Community Renewal, 73 AD3d 634 [1st Dept 2010]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK